DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. Although the claim language recites a non-transitory computer readable storage medium this storage medium is not being claimed, rather a computer program product is being claimed. As such, the claim fails to fall within a statutory category.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kawashima et al. (US Pub. No. 2007/0180314 A1).
In respect to Claim 1, Kawashima teaches:
a method, comprising: automatically discovering properties of one or more databases of nodes of a database system, wherein the automatically discovered properties for at least one of the databases include a database architecture and a corresponding failover role for each of at least some of the nodes; (Kawashima teaches [0077] discovering properties of nodes within a database system, wherein the database management system encompasses nodes in which the node state checking function discovers the properties of nodes.  Kawashima goes further to teach [0081] failure information collection wherein this information collection determines the failover role of the nodes.)
based at least in part on the discovered properties, selecting for each of the one or more databases, a corresponding one of the nodes as a corresponding backup source node; (Kawashima teaches [0081] determination of which node in the backup node will serve as the failover target.)
and allowing one or more database backups to be performed via the one or more selected backup source nodes (Kawashima teaches [0081] activation allowing a database backup to occur based on the determined backup node as a failover target.)
As per Claim 2, Kawashima teaches:
wherein automatically discovering properties of the one or more databases of the nodes of the database system includes determining whether a database of the one or more databases is a stand-alone database or a database instance that is part of a database cluster (Kawashima [0010])
As per Claim 3, Kawashima teaches:
wherein one of the selected backup source nodes hosts an active database service (Kawashima [0007])
As per Claim 4, Kawashima teaches:
wherein one of the selected backup source nodes hosts a standalone database that has a standby role (Kawashima [0007])
As per Claim 5, Kawashima teaches:
wherein the corresponding failover role for the at least one of the databases is active, standby, or passive (Kawashima [0007])
As per Claim 6, Kawashima teaches:
further comprising registering one or more of the nodes (Kawashima [0068])
As per Claim 7, Kawashima teaches:
further comprising installing a corresponding backup agent to the one or more registered nodes (Kawashima [0068])
As per Claim 8, Kawashima teaches:
wherein the corresponding backup agent is configured to send to a processor of the node on which the corresponding backup agent is installed a first request for a list of one or more databases running on the node (Kawashima teaches [0081] determination of which node in the backup node will serve as the failover target.)



wherein at least one of the one or more databases included in the list of one or more databases is part of a database cluster (Kawashima illustrates [FIG. 13] a cluster of backup nodes.)
As per Claim 10, Kawashima teaches:
wherein the corresponding backup agent is configured to send to the processor of the node on which the corresponding backup agent is installed a second request for a list of one or more other nodes associated with the database cluster (Kawashima [0053, 0101])
As per Claim 11, Kawashima teaches:
further comprising receiving from a backup agent installed on one of the nodes updated role information associated with the database (Kawashima [0053, 0158])
As per Claim 12, Kawashima teaches:
further comprising updating primary system configuration information based on the updated role information (Kawashima [0053, 0158])
As per Claim 13, Kawashima teaches:
wherein a set of one or more commands used to perform a database backup is based on the updated role information (Kawashima [0053, 0158])
As per Claim 14, Kawashima teaches:
wherein a set of one or more commands used to perform a database backup is based on the database architecture (Kawashima [0053, 0158])



wherein the database architecture is a database cluster and the corresponding failover role for each of at least some of the nodes is a primary database role or a standby database role (Kawashima [0007])

Claims 16-19 are the system claims corresponding to method claims 1-4 respectively, therefore the claims are rejected for the same reasons noted above.

Claim 20 is the program product claim corresponding to method claim 1, therefore the claim is rejected for the same reasons noted above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395.  The examiner can normally be reached on 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                            January 14, 2021